Citation Nr: 1742497	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-14 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to August 19, 2015, and to a rating in excess of 40 percent beginning August 19, 2015, for right lower extremity radiculopathy.

2. Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy.

3. Entitlement to a rating in excess of 40 percent for a low back disability for the period beginning April 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1990 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was previously before the Board.  In August 2014, in pertinent part, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent prior to December 2013 for a low back disability and remanded the issue of entitlement to a rating in excess of 40 percent beginning July 1, 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, in pertinent part, the Court granted a Joint Motion of the parties and vacated the Board's decision with regard to the denial of an increased rating for a low back disability prior to December 2013 and remanded the case to the Board for action consistent with the Joint Motion.  

In June 2015, in pertinent part, the Board denied entitlement to a rating in excess of 20 percent prior to December 2013 for a low back disability, and remanded the issue of entitlement to a rating in excess of 40 percent beginning December 2013 for a low back disability for additional development.  The case was returned to the Board for additional adjudication and in April 2016, the Board granted entitlement to separate compensable ratings for right and left lower extremity radiculopathy and remanded the issue of entitlement to a rating in excess of 40 percent from April 2015 for a low back disability.  The case has now been returned to the Board for further appellate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDINGS OF FACT

1.  Prior to August 19, 2015, right lower extremity radiculopathy was manifested by moderate incomplete paralysis of the sciatic nerve, and is not productive of symptoms which would be considered moderately severe.

2.  Beginning August 19, 2015, right lower extremity radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve, and is not productive of severe symptoms with marked muscle atrophy.  

3.  Left lower extremity radiculopathy is manifested by moderately severe incomplete paralysis of the sciatic nerve, and is not productive of severe symptoms with marked muscle atrophy.  

4.  The Veteran does not have unfavorable ankylosis of either the entire spine, or his entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy prior to August 19, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016).

2.   The criteria for a rating in excess of 40 percent for right lower extremity radiculopathy beginning August 19, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016).  

3.  The criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2016).  

4.  The criteria for a rating in excess of 40 percent for a lower back disability beginning April 1, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5237-5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Bilateral Lower Extremity Radiculopathy

The Veteran has asserted that he should have higher ratings for his right and left lower extremity radiculopathy as the symptoms are worse than contemplated by the currently assigned ratings.   

At a September 2010 VA examination, the Veteran reported that he experienced numbness and tingling in the right foot.  He reported that his symptoms had gotten progressively worse over time and that they had only a fair response to treatment.  Upon physical examination, detailed reflex examination was normal and sensory examination was normal without evidence of dysesthesias.  Detailed motor examination was normal.  There was no muscle atrophy, abnormal gait, imbalance or tremor, or evidence of fasciculations.  The examiner noted that there was no joint affected by the nerve disability.  The examiner found that there was no evidence of an inflamed sciatic nerve or peripheral neuropathy.  The examiner noted that the Veteran's reported symptoms of pain would impact his ability to work as they would cause increased absenteeism.  

At a March 2012 VA examination, the Veteran reported that he experienced right lower extremity numbness, tingling, and sharp pain.  He denied experiencing symptoms in his left lower extremity.  The Veteran reported that his symptoms got worse in cold, damp weather and that there was no alleviation of the symptoms.  The Veteran reported that his right lower extremity pain was constant, but mild in severity; that he experienced mild paresthesias and/or dysesthesias; and that his right lower extremity numbness was mild in severity.  Muscle strength testing was normal.  There was no atrophy.  Deep tendon reflex examination was normal.  Sensory examination was normal.  The Veteran's gait was noted to be normal and there were no trophic changes present.  The examiner noted that there was no impairment of the sciatic nerve in either lower extremity.  The examiner diagnosed right lower extremity distal sensori-motor polyneuropathy.

At a December 2013 VA examination, the Veteran reported that he experienced constant pain in both lower extremities that was severe in nature.  He denied experiencing paresthesias and/or dysesthesias and numbness in either lower extremity.  Muscle strength testing was normal, deep tendon reflex examination was normal, and sensory examination was normal.  There were no trophic changes or atrophy.  The examiner found the sciatic nerve to be normal in both lower extremities.  

At a December 2013 VA examination, the Veteran was noted to have moderate symptoms of radiculopathy in his right lower extremity.  It was specifically noted that the left lower extremity was not affected.

At an August 2015 VA examination, the Veteran reported constant pain in his lower extremities that was moderate in severity, moderate numbness in both lower extremities, and moderate paresthesias and/or dysesthesias in both lower extremities.  Muscle strength testing and deep tendon reflex examination were normal.  Sensory examination revealed decreased sensation in both legs and feet to light touch.  There were no trophic changes and the Veteran's radiculopathy did not cause an altered gait.  There was no atrophy in either lower extremity.  The examiner specifically noted that the Veteran had incomplete paralysis of the sciatic nerve, in both lower extremities, that was moderately severe.  The examiner noted that the Veteran's bilateral lower extremity radiculopathy rendered him incapable of securing and maintaining gainful employment, especially in cases where the employment would be physically demanding.

At a March 2017 VA examination, the Veteran reported experiencing severe, constant pain in both lower extremities; severe paresthesias and/or dysesthesias in both lower extremities; and severe numbness in both lower extremities.  Muscle strength testing and deep tendon reflex examination were normal.  Sensory examination revealed decreased sensation to light touch in both legs and feet.  There were no trophic changes and there was no evidence of atrophy.  The examiner found that the Veteran had incomplete paralysis of the sciatic nerve in both lower extremities that was moderately severe.

A review of the record shows that the Veteran receives treatment from both the VA Medical Center and private treatment providers for his various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of his lower extremity radiculopathy that are worse than those reported at the various VA examinations of record.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for right lower extremity radiculopathy prior to August 19, 2015.  In this regard, prior to that date, there is no indication from the record that the Veteran's symptoms of right lower extremity radiculopathy were moderately severe in nature.  In fact, at his December 2013 VA examination, the Veteran denied experiencing any symptoms in his right lower extremity and all objective testing was normal.  Further, the examiner specifically noted that the sciatic nerve was normal in both lower extremities.  Therefore, an initial rating in excess of 20 percent for right lower extremity radiculopathy is not warranted prior to August 19, 2015.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2016).

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for right lower extremity radiculopathy beginning August 19, 2015.  In this regard, the Board notes that there is no indication from the record that the Veteran's symptoms are severe, with marked atrophy.  The Board acknowledges that the Veteran has reported that his right lower extremity pain and numbness are severe.  However, the Veteran's symptoms are purely sensory in nature and there is no indication from the record that there are any physical manifestations of the Veteran's right lower extremity radiculopathy, to specifically include any evidence of atrophy.  Therefore, a rating in excess of 40 percent for right lower extremity radiculopathy beginning August 19, 2015, is not warranted.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2016).

The Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for left lower extremity radiculopathy.  In this regard, the Board notes that there is no indication from the record that the Veteran's symptoms are severe, with marked atrophy.  The Board acknowledges that the Veteran has reported that his left lower extremity pain and numbness are severe.  However, the Veteran's symptoms are purely sensory in nature and there is no indication from the record that there are any physical manifestations of the Veteran's left lower extremity radiculopathy, to specifically include any evidence atrophy.  Therefore, an initial rating in excess of 40 percent for left lower extremity radiculopathy is not warranted.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2016).

Increased Rating for a Low Back Disability 

The Veteran has asserted that he should have a higher rating beginning April 1, 2015, for his low back disability as his symptoms are more severe than contemplated by the 40 percent rating.  

At an August 2015 VA examination, the Veteran reported that he continued to experience back pain.  The Veteran reported that he experienced flare-ups after prolonged sitting, standing, or walking.  He reported that his back hurt everyday regardless of level of activity.  Upon physical examination, thoracolumbar range of motion measurements were as follows: flexion to 60 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each.  There was pain noted on all excursions of motion.  There was pain noted on weightbearing.  The examiner noted that the Veteran's limitation of motion impacted his ability to perform activities of daily living.  There was objective evidence of localized tenderness or pain on palpation of the lumbar region.  The Veteran was unable to perform repetitive testing due to pain.  The examiner noted that the Veteran was limited by pain, fatigue, and lack of endurance.  There was significant muscle spasm, tenderness over the paraspinous muscles, and guarding.  The Veteran's back disability was noted to cause instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  There was no ankylosis.  The Veteran did not require medically prescribed bedrest in the prior 12 months.  The Veteran used a walker to assist with ambulation.  The examiner diagnosed intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD) of the lumbar spine, status post-surgical intervention.  The examiner noted that the Veteran's back disability did impact his ability to work.  The examiner noted that the Veteran was quite young, but that he had significant complications associated with his low back and while vocational rehabilitation may be considered, it may be unreasonable given all of the Veteran's combined disabilities.  

At a March 2017 VA examination, the Veteran reported that he was awaiting further consultation with a spinal surgeon and that he had been receiving trigger point injections, epidural steroid injections, and acupuncture for treatment.  The Veteran reported that he continued to experience pain and he denied any bowel or bladder complaints.  The Veteran reported experiencing painful flare-ups when standing or sitting for prolonged periods, and reported that he barely had the strength to walk to the end of his driveway.  Upon physical examination, thoracolumbar spine range of motion measurements were as follows: flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 18 degrees each, right lateral rotation to 28 degrees, and left lateral rotation to 30 degrees.  Veteran exhibited pain on all excursions of motion.  There was no pain with weightbearing.  There was mild tenderness with palpation of the lumbosacral paraspinal muscles, bilaterally.  There was no additional functional impairment following repetition.  There was no additional pain, weakness, fatigability, incoordination, or lack of endurance after repeated use.  There was no ankylosis.  The Veteran did not require medically prescribed bedrest as a result of his IVDS in the prior 12 months.  The examiner diagnosed degenerative arthritis, IVDS, and spinal stenosis.  The examiner noted that the Veteran's low back disability negatively impacted his ability to perform occupational tasks that required stooping, bending, heavy lifting, prolonged sitting, and prolonged standing.   

A review of the record shows that the Veteran receives treatment from both the VA Medical Center and private treatment providers for his various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has symptoms, to include range of motion measurements, of his low back disability that are worse than those reported at the various VA examinations of record.  
  
The Board finds that the Veteran is not entitled to a rating in excess of 40 percent from April 1, 2015, for his low back disability.  In this regard, the Board notes that the Veteran does not have ankylosis of the thoracolumbar spine, let alone the entire spine.  In fact, the Veteran's forward flexion at both his August 2015 and March 2017 VA examinations was limited to, at worst, 60 degrees.  That finding does not even support the 40 percent rating that is currently assigned for the Veteran's low back disability, let alone a higher rating.  Therefore, the Board finds that a rating in excess of 40 percent beginning April 1, 2015, for a low back disability is not warranted.  38 C.F.R. §4.71a, Diagnostic Codes 5237-5243 (2016).  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, and fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the thoracolumbar spine beginning April 1, 2015.

Consideration has been given to assigning a higher rating based on incapacitating episodes.  However, while the Veteran has been diagnosed with IVDS, there is no indication from the record that the Veteran has had incapacitating episodes requiring medically prescribed bedrest.  Therefore, the Board finds that the Veteran's back disability is properly rated based on his symptoms of pain and limited motion and a higher rating based on incapacitating episodes is not warranted at this time.  38 C.F.R. §4.71a, Diagnostic Code 5243 (2016).


Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record at hand shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability, or bilateral lower extremity radiculopathy is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  Further, while the evidence does tend to show that the disabilities interfere with the Veteran's ability to work, the Veteran has been in receipt of total disability rating based on individual unemployability due to service-connected disabilities since at least 2010.  Using the impact caused by the Veteran's service-connected disabilities to support the assignment of an extra-schedular rating for a single disability would be in violation of 38 C.F.R. § 4.14 (2016).  Further, other than those occasions for which the Veteran has been hospitalized following surgical procedures, the evidence does not show frequent hospitalization beyond that anticipated by the assigned rating, even when considered in conjunction with his other service-connected disabilities.  Additionally, the Veteran has been assigned temporary total ratings for periods of convalescence based on the surgical procedures requiring his hospital stays.  To use those hospital stays to also support the assignment of an extra-schedular rating for a single disability would also be in violation of 38 C.F.R. § 4.14.  Therefore, the Board finds that referral for extra-schedular consideration is not in order for any of the disabilities currently on appeal.


ORDER

Entitlement to an initial rating in excess of 20 percent prior to August 19, 2015, and to a rating in excess of 40 percent beginning August 19, 2015, for right lower extremity radiculopathy is denied.  

Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 40 percent for a low back disability beginning April 1, 2015, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


